DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/EP2017/073174 09/14/2017
FOREIGN APPLICATIONS
EP 16188771.6 09/14/2016
EP 17181292.8 07/13/2017
	This office action is in response to Applicant’s amendment submitted January 18, 2022.  Claims 1-3, 5-17 are pending.  Claims 10-17 are withdrawn.
	The limitations of claim 4 were incorporated into claim 1.  Any prior art rejections which did not include claim 4 are withdrawn.
	The following is a new rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ICHINOKAWA (JP2013056955A, machine translation., March 28, 2013).  The Japanese original document is also included for disclosure of the figures and the table.
ICHINOKAWA teaches a polymerized hyaluronic acid hydrogel wherein the polymerizable group is grated onto a hydroxyl group of hyaluronic acid through a carbamate linkage.  See paragraphs [0001] and [0008] of the machine translation, and paragraph [0012] of the Japanese document.

    PNG
    media_image1.png
    371
    637
    media_image1.png
    Greyscale

The polymerizable group introduction rate was 10.29% or 10.03%.  See table 1 in paragraph [0076] of the Japanese document.  The google translation of the pertinent word in Table 1 is appended to the end of the machine translation. The hydrogels were immersed in physiological .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims recite a synthetic biocompatible polymer, which can be a PEG derivative, polyethyleneimine, or a therapeutic molecule.  The PEG derivative and the polyethyleneimine are described in the specification in such a way as to reasonably convey to one skill in the art that the inventor had possession of them, but synthetic biocompatible polymers or therapeutic 
See MPEP 2163.  To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  Possession can be shown by an actual reduction to practice, or in structural chemical formulas, or by description of sufficient, relevant, identifying characteristics as long as a person skilled in the art would recognize that the inventor had possession of the claimed invention.  None of these are present for a synthetic biocompatible polymer which is a therapeutic molecule or which is other than a PEG derivative or polyethylenimine.
This is a written description rejection.  This rejection could be overcome by limiting the synthetic biocompatible polymer to the PEG derivatives recited in claim 5 or a polyethylenimine.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/Primary Examiner, Art Unit 1623